Name: Commission Regulation (EEC) No 2180/82 of 4 August 1982 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne Ls
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 8 . 82 No L 231 / 11Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2180/82 of 4 August 1982 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L. application of the classification criteria to certain varie ­ ties of Lolium perenne L. results in their inclusion in one of the abovementioned lists ; whereas the Annexes to Regulation (EEC) No 1445/76 should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organi ­ zation of the market in seeds ('), as last amended by Regulation (EEC) No 3808/81 (2), and in particular Article 3 (5) thereof, Whereas Commission Regulation (EEC) No 1445/76 (3), as last amended by Regulation (EEC) No 1858/81 (4), listed the varieties of Lolium perenne L. of high persistence, late or medium late , and of Lolium perenne L. of low persistence , medium late, medium early or early, within the meaning of the provisions adopted pursuant to Article 3 of Regulation (EEC) No 2358/71 ; Whereas, since the last amendment to Regulation (EEC) No 1445/76, certified seed of certain varieties of Lolium perenne L. is no longer marketed, while certi ­ fied seed of other varieties has appeared on the market and will be marketed for the first time during the 1982/83 marketing year ; whereas, furthermore, the HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to Regulation (EEC) No 1445/76 are hereby replaced by the Annexes hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall apply with effect from 1 July 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 August 1982 . For the Commission Poul DALSAGER Member of the Commission (  ) OJ No L 246, 5 . 11 . 1971 , p . 1 . 0 OJ No L 382, 31 . 12 . 1981 , p . 37 . (3) OJ No L 161 , 23 . 6 . 1976, p . 10 . (4) OJ No L 181 , 7 . 7 . 1981 , p . 10 . No L 231 / 12 Official Journal of the European Communities 6 . 8 . 82 ANNEX I Varieties of high persistence , late or medium late 1 . Aberystwyth S. 23 40 . Mascot 2 . Aberystwyth 1 0 1 41 . Meltra RvP (T) 3 . Albi 42. Midas 4 . Angela 43 . Mirvan 5 . Animo 44. Modus 6 . Arno 45. Mombassa 7 . Bardetta 46 . Moretti 8 . Barenza 47. Pablo 9 . Barlenna 48 . Parcour 10 . Barry 49 . Patora 1 1 . Bellatrix 50 . Pelo 12 . Borvi 51 . Perma 13 . Capper 52 . Perray 14 . Caprice 53 . Pippin 15 . Cirdan 54 . Player 16 . Citadel (T) 55 . Pleno 17 . Combi 56 . PrÃ ©fÃ ©rence 18 . Compas 57 . Rathlin 19 . Donata 58 . Romney 20 . Doublet 59 . Runner 21 . Eirond 60 . Saione 22. Endura 61 . Score/Fairway 23 . Ensporta 62 . Semperweide 24. Fingal 63 . Servo 25 . Goal 64 . Silian 26 . Grandstand 65 . Sisu 27 . Hornet 66 . Sommora 28 . Hunter 67 . Spirit 29 . Idole 68 . Splendor 30 . Karin 69 . Sportiva 31 . Kent Indigenous 70 . Springfield 32 . Kosta 71 . Sprinter 33 . Lamora (Mommersteeg's Weidauer) 72. Talbot 34 . Lilope 73 . Trani 35 . Loretta 74. Trimmer 36 . Magister 75 . Variant 37 . Majestic 76 . Vigor (Melle) 38 . Manhattan 77 . Wendy 39 . Maprima ANNEX II Varieties of low persistence, medium late , medium early or early 1 . Atempo (T) 4 . Tailteann 5 . Verna Pajbjerg2 . Gazon 3 . Printo 6 . Vins (Weiris)